DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.
Applicant’s election without traverse of Group I; Claims 1-12 in the reply filed on 08/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 6,010,061, in view of Alcorn, US 2018/0006391.
Regarding claim 1, Howell discloses; a method for manufacturing electrical connector (Fig. 4A-4C; 14 and Col. 4; Ln. 25; connector) assemblies, which each include an electrical device (Fig. 4A-4C; 11 and Col. 4; Ln. 23; circuit card) and a first electrical receptacle (Fig. 4A-4C; 15,16 and Col. 4; Ln. 25; connector body 15 with approaching leads 16), the method comprising: 							positioning a fixture (Fig. 5A-B, 6A,6C; 100 and Col. 6; Ln. 1; mating pallet) coupled to or including an array of the first electrical receptacles (Fig. 4A-6C; 15, 16 and Col. 8; Ln. 2-12, Col. 9; Ln. 21-22; holder assembly 110A has top three connector 14 having connector body 15 with approaching leads 16 to form an array) such that each of the first electrical receptacles aligns (Fig. 5A, 6A-6C; holder assembly 110A has top three connector 14 having connector body 15 with leads 16 is aligned with top three card 11) with one of the electrical devices on an assembly with an array of the electrical devices (Fig. 5A, 6A-6C; 30, 11 and Col. 6; Ln. 46; top three card 11 connected with holder assembly 110A form an array); and 						reflowing solder (Col. 4; Ln. 65- Col. 5; Ln. 19 and Col. 9; Ln. 45- Col. 10; Ln. 16; reflow) to mechanically and electrically couple (Col. 2; Ln. 62-63; both electrical and mechanical connection) the array of the first electrical receptacles to the array of the electrical devices.										Howell substantially discloses the invention including the reflow soldering method of edge connector with leads mated with circuit card but is silent about interposer instead of circuit card. However Alcorn teaches about interposer (202) comprises an interposer PCB (202-1) includes an edge connector (301) (Fig. 2A-3 and [0045]).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Howell by providing interposer instead of circuit card, as taught by Alcorn, to provide an interposer for connecting a module to an M.2 socket comprising a different form factor connector [0022]. 
Regarding claim 2, Howell discloses; the reflowing the solder includes mechanically and electrically coupling (Col. 2; Ln. 62-63; both electrical and mechanical connection) electrical conductors of the first electrical receptacles to conductive pads of the electrical devices (Col. 4; Ln. 65- Col. 5; Ln. 19 and Col. 9; Ln. 45- Col. 10; Ln. 16; mating of leads 16 with top three card 11 after reflowing).					Howell substantially discloses the invention including the reflow soldering method of edge connector with leads mated with circuit card but is silent about interposer instead of circuit card. However Alcorn teaches about interposer (202) comprises an interposer PCB (202-1) includes an edge connector (301) (Fig. 2A-3 and [0045]).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Howell by providing interposer instead of circuit card, as taught by Alcorn, to provide an interposer for connecting a module to an M.2 socket comprising a different form factor connector [0022]. 
Regarding claim 3, Howell discloses; the positioning the fixture includes moving the fixture from an open position to a closed position (Col. 6; Ln. 4-7; trigger mechanism initiate mating of connectors 14 with cards 11 by closing the gap).
Regarding claim 5, Howell discloses; the fixture includes a first frame (Fig. 5A, 6A, 6C; 16, 110A and Col. 8; Ln. 7-12; holder assembly 110A has array of approaching lead 16) coupled to or including the array of the first electrical receptacles and a second frame (Fig. 5A, 6A, 6C; 16, 110B and Col. 8; Ln. 7-12; holder assembly 110B has array of approaching lead 16) coupled to or including an array of second electrical receptacles, the method further comprising: 								positioning the assembly on the second frame to align (Fig. 5A, 6A-6C;  array of approaching lead 16 of holder assembly 110B is aligned with the top three card 11) the electrical devices with the array of the second electrical receptacles.			Howell substantially discloses the invention including the reflow soldering method of edge connector with leads mated with circuit card but is silent about interposer instead of circuit card. However Alcorn teaches about interposer (202) comprises an interposer PCB (202-1) includes an edge connector (301) (Fig. 2A-3 and [0045]).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Howell by providing interposer instead of circuit card, as taught by Alcorn, to provide an interposer for connecting a module to an M.2 socket comprising a different form factor connector [0022]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 6,010,061, in view of Alcorn, US 2018/0006391 and further in view of Howell, US 6142357.
Regarding claim 12, Howell’061 discloses the invention including the reflow soldering method with mating pallet but is silent about the fixture is re-useable. However Howell’357 teaches about a reusable solder pallet (Col.2; L. 51).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Howell’061 by the fixture is re-useable, as taught by Howell’357, for protecting selected areas of a work piece from molten solder and heat as the shield and work piece are passed through a solder wave (Col. 2; Ln.51-53). 

Allowable Subject Matter
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729